Citation Nr: 1127293	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  07-22 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a chronic respiratory disorder to include bronchitis, pneumonia residuals, and shortness of breath claimed as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel





INTRODUCTION

The Veteran had active service from September 1951 to December 1954, and from September 1955 to September 1971.  He served in Korea and the Republic of Vietnam.  The Veteran was awarded the Combat Infantryman Badge (CIB), the Bronze Star for heroism, and the Purple Heart.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans (VA) which, in pertinent part, denied service connection for pneumonia residuals.  In December 2009, the Board, in pertinent part, remanded the Veteran's appeal to the RO for additional action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify you if further action is required on your part.  


REMAND

In his May 2006 claim of service connection and an undated written statement received in January 2007, the Veteran advanced that he "was hospitalized for pneumonia for about 1 week" while stationed at Fort Leonard Wood "prior to his retirement."  Clinical documentation of the cited inservice hospitalization is not of record.  

The VA should obtain all relevant military records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  When a veteran identifies clinical treatment associated with specific military facilities, the VA has a duty to either undertake an exhaustive record search or explain why such action is not justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).

In reviewing the claims files, the Board observes that the Veteran was treated for bronchitis during active service and following service separation.  A January 1957 Army treatment record states that the Veteran was diagnosed with and treated for acute viral bronchitis.  A January 2007 VA treatment record states that the Veteran complained of bronchitis.  An assessment of bronchitis was advanced.  A February 2007 VA treatment record notes that the Veteran complained of a productive cough.  He related that he was "having a reoccurrence of bronchitis [symptoms]."  

The report of a July 2010 VA respiratory disease examination for compensation purposes conveys both that the Veteran "reported resp[iratory] problems" and "denies any respiratory problems."  The examiner concluded that "the patient has no current respiratory issue."  The examiner did not discuss the Veteran's inservice and post-service treatment for bronchitis.  Further, it is not evident from the examination report what the term "current respiratory issue" denotes.  

The VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, the Board concludes that an additional evaluation would be helpful in resolving the issues raised by the instant appeal.  

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the National Personnel Records Center (NPRC) and/or the appropriate service entity and request that a search be made of the records of the Fort Leonard Wood Army medical facility for any documentation pertaining to the hospitalization and/or treatment of the Veteran.  All material produced by the requested search should be incorporated into the record.  If no records are located, a written statement to that effect should be incorporated into the claims files.  

2.  Then schedule the Veteran for a VA examination for compensation purposes in order to determine the current nature and etiology of his claimed chronic respiratory disorder.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should specifically state whether the Veteran has chronic bronchitis.  

The examiner should advance an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent); at least as likely as not (i.e., probability of 50 percent); or less likely than not (i.e., probability less than 50 percent) that any identified chronic respiratory disorder had its onset during active service; is etiologically related to the Veteran's inservice acute viral bronchitis, presumed herbicide exposure while in the Republic of Vietnam, and/or combat experiences; or otherwise originated during active service.  

Send the claims folders to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  The examiner is requested to provide a rationale for all stated opinions.  

3.  Then readjudicate the issue of entitlement to service connection for a chronic respiratory disorder, to include bronchitis, pneumonia residuals, and shortness of breath claimed as the result of herbicide exposure with express consideration of the provisions of 38 U.S.C.A. §§ 1116, 1154(b) and 38 C.F.R. §§ 3.307, 3.309(e).  If the benefit sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  The Veteran should be given the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  


____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

